
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4195
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the Peace Corps Commemorative
		  Foundation to establish a commemorative work in the District of Columbia and
		  its environs, and for other purposes.
	
	
		1.Memorial to commemorate the
			 establishment of the Peace Corps and to honor the ideals upon which it was
			 founded
			(a)Authorization To
			 Establish Commemorative WorkThe Peace Corps Commemorative Foundation
			 may establish a commemorative work on Federal land in the District of Columbia
			 and its environs to commemorate the formation of the Peace Corps and to honor
			 the ideals upon which the Peace Corps was founded.
			(b)Compliance with
			 Standards for Commemorative Works ActThe establishment of the commemorative work
			 shall be in accordance with
			 chapter 89 of title 40,
			 United States Code (commonly known as the Commemorative Works
			 Act).
			(c)Use of Federal
			 Funds ProhibitedFederal
			 funds may not be used to pay any expense of the establishment of the
			 commemorative work. The Peace Corps Commemorative Foundation shall be solely
			 responsible for acceptance of contributions for, and payment of the expenses
			 of, the establishment of the commemorative work.
			(d)Deposit of
			 Excess FundsIf, upon payment
			 of all expenses for the establishment of the commemorative work (including the
			 maintenance and preservation amount required by
			 section
			 8906(b)(1) of title 40, United States Code), or upon expiration
			 of the authority for the commemorative work under
			 section
			 8903(e) of title 40, United States Code, there remains a
			 balance of funds received for the establishment of the commemorative work, the
			 Peace Corps Commemorative Foundation shall transmit the amount of the balance
			 to the Secretary of the Interior for deposit in the account provided for in
			 section
			 8906(b)(3) of title 40, United States Code.
			2.Budgetary
			 EffectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
	
		
			Passed the House of
			 Representatives September 22, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
